Case: 21-10024     Document: 00516202501         Page: 1     Date Filed: 02/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 15, 2022
                                  No. 21-10024
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Noe Lujano-Jaimes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1310
                           USDC No. 4:17-CR-223-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Noe Lujano-Jaimes, federal prisoner # 16907-078, appeals the denial
   of his pro se motion for compassionate release under the First Step Act. See
   18 U.S.C. § 3582(c)(1)(A). The district court denied the motion without the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10024     Document: 00516202501          Page: 2   Date Filed: 02/15/2022




                                   No. 21-10024


   benefit of intervening Fifth Circuit authority. Therefore, we VACATE the
   district court’s judgment and REMAND for further consideration in light
   of United States v. Shkambi, 993 F.3d 388 (5th Cir. 2021).




                                         2